This is a proceeding instituted under section 4458 et seq. of the Political Code, to have the "Palo Alto Tribune" declared and adjudged a newspaper of general circulation, and entitled to print public or legal notices.
The only allegation of the petition material in this appeal shows that the said newspaper was printed and published in Palo Alto at regular weekly intervals from March 16, 1906, down to and including October 1, 1908, and that from said last-mentioned date down to the commencement of this proceeding, it was printed and published in said place at regular daily intervals.
Section 4462 of said code authorizes anyone to appear and contest such a petition; and the contestant here, on behalf of the California Press Association (an organization of newspapers of general circulation), interposed a general demurrer to the petition and contested the same on the ground that the "Palo Alto Tribune" was not a newspaper of general circulation as defined by section 4460 of the Political Code, in that it had not been published for regular intervals for one year. This demurrer was overruled, and upon final hearing the prayer of the petition was granted.
Section 4460 defines a newspaper of general circulation as follows: "A newspaper published for the dissemination of local or telegraphic news and intelligence of a general character, having a bona fide subscription list of paying subscribers, and which shall have been established, printed and published at regular intervals in the state, county, city, city and county, *Page 756 
or town where such publication, notice by publication, or official advertising is given or made, for at least one year preceding the date of such publication, notice or advertisement. . . . "
The "Palo Alto Tribune," as above stated, was published weekly during a part of the period of one year preceding the filing of the petition in the superior court, and daily during the remainder of that period; and the single question presented for determination is, Can it be said under those circumstances that such newspaper was published at regular intervals for one year?
It does not appear that the efficiency of a journal would be at all impaired by a change from weekly to daily publication. It might perhaps be said, in answer to the claim of the contestant, that the publication in this case was irregular, that a newspaper published every day is necessarily published every week, and the argument could be made that a newspaper published weekly for nine months, and thenceforth daily for three months, has been published weekly for a year. But we think it unnecessary to resort to such an argument, for it appears plain to us, bearing in mind the purpose of the act as well as the language of the provision in question, that the publication in this case constitutes a publication at regular intervals for one year. The section does not require the interval between dates of publication to be equal from beginning to end, but it must be regular, that is, not spasmodic or occasional.
The judgment appealed from is affirmed.
Hall, J., and Cooper, P. J., concurred. *Page 757